 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 620 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2004 
Mr. Cox submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Commemorating the 50th anniversary of the landmark United States Supreme Court decision in the case of Brown v. Board of Education. 
 
Whereas 228 years ago, in 1776, the Declaration of Independence of the United States of America declared that all men are created equal; 
Whereas 150 years ago, in 1854, Americans founded the Republican Party to extend equal treatment under law to those involuntarily brought to the United States and enslaved; 
Whereas 143 years ago, in 1861, President Abraham Lincoln began to lead the United States through its deadliest war with the ultimate goal of establishing equal treatment under law for all Americans, regardless of race; 
Whereas 136 years ago, in 1868, the United States ratified the 14th Amendment to the Constitution prohibiting any State from denying its citizens equal protection under the law; 
Whereas 108 years ago, in 1896, in the case of Plessy v. Ferguson, the Supreme Court of the United States erroneously upheld state law providing for racial segregation and the dissent correctly declared that, Our Constitution is color-blind, and neither knows nor tolerates classes among citizens. In respect of civil rights, all citizens are equal before the law; 
Whereas precisely 50 years ago, in the case of Brown v. Board of Education, the Supreme Court of the United States unanimously rejected Plessy v. Ferguson; 
Whereas Oliver Brown sought to overturn Plessy v. Ferguson by filing a lawsuit because his daughter was denied admission to a public elementary school restricted to whites; 
Whereas future Supreme Court Justice Thurgood Marshall successfully represented Oliver and Linda Brown, overcoming centuries of segregation in the United States and establishing an historic global ideal; 
Whereas Chief Justice Earl Warren, former Governor of California and vice-presidential nominee, led a unanimous Supreme Court in Brown v. Board of Education, extending the nation’s founding principle of equality; and 
Whereas Brown v. Board of Education served as an important legal precedent, helped revive the civil rights movement thwarted at the end of the 19th century, and helped lead to the enactment of additional civil rights legislation, including, 40 years ago, on July 2, 1964, the landmark Civil Rights Act of 1964: Now, therefore, be it 
 
That the House of Representatives— 
(1)commemorates the 50th anniversary of the United States Supreme Court decision Brown v. Board of Education; 
(2)encourages all Americans to consider the importance of the victory for equality under law achieved because of the decision in Brown v. Board of Education; 
(3)recognizes that the struggle for equality under law continues in the United States and around the world; 
(4)affirms the Declaration of Independence, including that all persons are created equal and are endowed by their Creator with certain unalienable Rights, that among these are Life, Liberty and the pursuit of Happiness; and 
(5)pledges to diligently defend and advance equality under law for all persons. 
 
